Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11, 14, 15, 22, 25 and 26 have been canceled by applicant as in the preliminary amendment filed on 8/3/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/21 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10, 12-13, 16-21, and 23-24 are allowed.  Claims 1, 13 and 21 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory device comprising, in combination with other cited limitations,  a flag generator configured to receive the read address, the first error occurrence signal, and the fail row address, and to generate one of a decoding state flag, which indicates whether an error is detected and whether an error is corrected, and a fail row flag, which indicates that a read row address included in the read address is the fail row address as recited in claim 1.
Claims 2-10, and 12 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory device comprising, in combination with other cited limitations,  a flag generator configured to compare a read row address included in the read address with the fail row address, generate a fail row flag, which indicates that the read row address is a fail row address, when the read row address and the fail row address are the same, and generate a decoding state flag, which indicates whether an error is detected and whether an error is corrected, based on the syndrome and the error occurrence signal, when the read row address and the fail row address are not the same as recited in claim 13.
Claims 14, 16-20 are therefore allowed because of their dependency on claim 13.
The prior art of record fails to disclose a memory system comprising, in combination with other cited limitations, a row fail detector configured to output a fail row address, which indicates a fail row among the plurality of rows, and a flag generator configured to generate a decoding state flag and a fail row flag based on the read address, the first error occurrence signal, and the fail row address, the fail row flag is made up of two bits and has a first value, and the decoding state flag is made up of two bits and has any one of second, third, and fourth values that are each different from the first value and different from each other as recited in claim 21.
Claims 23-24 are therefore allowed because of their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2019/0156909) disclose memory device includes a memory cell array, a write/read circuit, a control circuit and an anti-fuse array. The memory cell array includes a plurality of nonvolatile memory cells. The write/read circuit performs a write operation to write write data in a target page of the memory cell array, verifies the write operation by comparing read data read from the target page with the write data and outputs a pass/fail signal indicating one of a pass or a fail of the write operation based on a result of the comparing. The control circuit controls the write/read circuit and selectively outputs an access address of the target page as a fail address in response to the pass/fail signal. The anti-fuse array in which the fail address is programmed, outputs a repair address that replaces the fail address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824